Case 1:19-cr-00214-LO Document 2 Filed 05/09/19 Page 1 of 20 PagelD# 2

 

 

 

 

 

 

 

 

| Lee )
IN THE UNITED STATES DISTRICT COURT FOR TH MAY -9 2019
DISTRICT COURT
EASTERN DISTRICT OF VIRGINIA CLERK, TS, DISTRICT CO
Alexandria Division
)
UNITED STATES OF AMERICA )
) UNDER SEAL
Vv. )
) Case No. 1:19-MJ-217
JERRY HAYMON, )
a/k/a “Bear” )
)
Defendant. )
)

 

AFFIDAVIT IN SUPPORT OF AN APPLICATION FOR
A CRIMINAL COMPLAINT AND ARREST WARRANT

I, Mark J. Grado, being duly sworn, depose and state the following:
INTRODUCTION AND AGENT BACKGROUND

1. I have been a Special Agent with the Federal Bureau of Investigation (FBI) since
August 2014. Since January 2015, I have been assigned to a squad that investigates Criminal
Enterprises and Violent Gangs out of the Washington Field Office (WFO), Northern Virginia
Resident Agency. |

2. As a Special Agent with the FBI, I have conducted physical surveillance,
analyzed phone records, and participated in the application and execution of search warrants and
arrest warrants for numerous defendants, including drug traffickers. As a narcotics investigator,
I have interviewed many individuals involved in drug trafficking and have obtained information
from them regarding the acquisition, sale, importation, manufacture, and distribution of
controlled substances. I have also spoken to confidential sources, suspects, defendants,

witnesses, and other experienced investigators concerning the methods and practices of drug
Case 1:19-cr-00214-LO Document 2 Filed 05/09/19 Page 2 of 20 PagelD# 3

traffickers, as well as the inner-workings of major drug trafficking organizations. I have worked
with undercover narcotics officers and have organized, planned and participated in undercover
operations. Through my training and experience, I am familiar with the actions, habits, traits,
methods, and terminology used by the traffickers and abusers of controlled substances.

3. I have been trained and certified as a Cellebrite Physical Operator and a Cellebrite
Physical Analyst. This training and certification provided me an advanced knowledge and
skillset for the capabilities and the operation of Cellebrite’s cellphone hardware and software. I
have used these tools numerous times to extract data from cellular phones and analyze the digital
contents of these devices.

4. I have also become knowledgeable with the enforcement of state and federal laws
pertaining to narcotics and dangerous drugs. Based on this experience, I have become well-
versed in the methodology used in narcotics trafficking operations, the unique trafficking
patterns employed by narcotics organizations, and their patterns of drug abuse. I have also
interviewed convicted drug dealers who decided to cooperate with government officials. During
these interviews, the drug dealers have explained their schemes to use and launder drug proceeds
and their methods of operation. I have also spoken with other FBI, Drug Enforcement
Administration (DEA), and Bureau of Alcohol, Tobacco, Firearms, and Explosives (ATF)
agents, as well as state and local law enforcement narcotics officers who have advised me when
relating the substance of their similar experiences and the results of their own investigations and
interviews. Based upon this experience, I have become knowledgeable of the methods and

modes of narcotics operations, and the language and patterns of drug abuse and trafficking.
Case 1:19-cr-00214-LO Document 2 Filed 05/09/19 Page 3 of 20 PagelD# 4

5. During this investigation, law enforcement has used several investigative tools,
including a confidential informant, an undercover officer, narcotics controlled-buys, and search
warrants for cellular phones and social media accounts.

6. I submit this affidavit in support of an application for a criminal complaint and
arrest warrant for JERRY HAYMON, (also known as “BEAR”). I submit that the evidence
described in this affidavit establishes probable cause to believe that between in and around
August of 2013, and continuing through on or about December 6, 2017, within the Eastern
District of Virginia and elsewhere, HAYMON did unlawfully, knowingly, and intentionally
combine, conspire, confederate, and agree with other persons, both known and unknown, to
unlawfully, knowingly, and intentionally distribute 100 kilograms of a mixture and substance
containing a detectable amount of marijuana, a Schedule I controlled substance, in violation of
Title 21, United States Code, Sections 841(a)(1) and 846.

7. All information in this affidavit is personally known to me, or has been related to
me by other law enforcement officers, cooperating defendants, and records and documents
gathered during this investigation. This affidavit contains information necessary to support
probable cause. It is not intended to include each and every fact and matter observed by me or
known to the government.

INVESTIGATION BACKGROUND

8. In March of 2017, the ATF and FBI began jointly investigating members of a set
of the United Bloods Nation street gang. The set, called the Imperial Gangsta Bloods (IGB), was
comprised of several narcotics traffickers and violent criminals who engaged in criminal activity

in Northern Virginia, Washington, D.C, and elsewhere.
Case 1:19-cr-00214-LO Document 2 Filed 05/09/19 Page 4 of 20 PagelD# 5

9. In March of 2017, the joint investigation targeting IGB identified NASIRU
CAREW as an associate of Tarvell VANDIVER, the leader of the IGB set. CAREW was the
leader of a drug trafficking organization (DTO) with several members operating in Maryland,
California, the Eastern District of Virginia, and elsewhere. CAREW and his subordinates
purchased large quantities of marijuana and Tetrahydrocannabinol (THC) edible products in
California and shipped them for distribution in Virginia, Maryland, California, and elsewhere.
CAREW would instruct his associates to retrieve these shipped parcels from addresses around
Maryland and Virginia and deliver them to him to distribute. Members of his DTO often were
armed during these deliveries.

10. On December 6, 2017, CAREW and nine members of his distribution
organization were arrested pursuant to a criminal complaint issued in the Eastern District of
Virginia. At the time of CAREW’s arrest in Maryland, he was in possession of approximately 82
pounds of marijuana, vacuum-sealed in one-pound packages ready for distribution. CAREW’s
residence in California also contained distribution amounts of marijuana, THC, MDMA or
“Ecstasy,” and packaging material required to ship these drugs through the United States Postal
Service, and other parcel delivery companies. On April 13, 2018, CAREW pled guilty before
the Honorable Judge Liam O’Grady, United States District Judge, to possession of and
conspiracy to distribute 1,000 kilograms or more of marijuana and THC, in violation of Title 21,
United States Code, Sections 841 and 846. Additionally, CAREW’s nine co-conspirators pled
guilty to drug distribution and firearms charges.

11. Cooperating Defendant-1 (“CD-1”) was a member of CAREW’s DTO and has
pled guilty to possession of and conspiracy to distribute marijuana and THC. CD-1 has

personally communicated with the members of the CAREW DTO regarding acquiring and
Case 1:19-cr-00214-LO Document 2 Filed 05/09/19 Page 5 of 20 PagelD# 6

selling marijuana and THC. CD-1 has personally communicated with HAYMON over the phone
- and on social media regarding the purchasing and shipment of controlled substances using the
U.S. Postal Service and other parcel couriers. Additionally, CD-1 has met HAYMON in person
and provided him with money to purchase controlled substances for shipment to locations in the
Eastern District of Virginia. CD-1 has personal knowledge of the methods of communication
utilized by the CAREW DTO in order to communicate and coordinate their distribution activities
amongst its members. CD-1 has been corroborated through the review of his phone and |
statements by other cooperating defendants, and has been found to be reliable. CD-1 has agreed
to cooperate with the United States Government because he hopes to receive consideration for a
lesser sentence. CD-1 has been and will be referred to in the masculine gender, regardless of
CD-1’s true gender.

12. Cooperating Defendant - 2 (“CD-2”) was a personal friend and narcotics business
partner of CD-1. CD-2 has pled guilty to two counts of conspiracy to distribute cocaine and
heroin. CD-2 and CD-1 have conspired to purchase marijuana from several California sources of
supply, to include HAYMON. CD-2 has personally met HAYMON and has provided him
money to purchase controlled substances. CD-2 has agreed to cooperate with the United States
Government because he hopes to receive consideration for a lesser sentence. CD-2 will be

‘referred to in the masculine gender, regardless of CD-2’s true gender.

13. Cooperating Defendant - 3 (“CD-3”) was a personal friend and narcotics business
partner of CD-1. CD-3 has agreed to speak to the government pursuant to a proffer agreement
and has agreed to cooperate pending a plea agreement. CD-3 and CD-1 have conspired to
purchase marijuana and THC from several California sources of supply. CD-3 has personally

met HAYMON and has been present with both CD-1 and HAYMON at the same time. CD-3
Case 1:19-cr-00214-LO Document 2 Filed 05/09/19 Page 6 of 20 PagelD# 7

has agreed to cooperate with the United States Government because he hopes to receive
consideration for a lesser sentence. CD-3 will be referred to in the masculine gender, regardless
of CD3’s true gender.

PROBABLE CAUSE

A. Interviews identifying HAYMON as CAREW’s supplier

14. On April 17, 2018, law enforcement interviewed CD-1. During this interview,
CD-1 stated that since 2013, he has been supplied marijuana from a person named “JERRY
HAMON.” CD-1 met HAYMON through a social media account and began discussing the
purchasing and shipment of marijuana from California to Virginia. CD-1 then began providing
HAYMON with addresses located in the Eastern District of Virginia which were used as delivery
locations. These addresses were provided by CAREW and members of CAREW’s distribution
organization.

15. After numerous successful deliveries, CD-1 and HAYMON decided to increase
the amount of marijuana they would begin purchasing. CD-1 said that in 2014, he flew to
California where he met HAYMON in a hotel and provided him with approximately $15,000 to
$20,000 to purchase larger amounts of marijuana. CD-1 said that he had made several trips to
California following this trip in order to provide tens of thousands of dollars to HAYMON for
the purpose of buying and shipping marijuana. CD-1 would also wire HAYMON payment for
the marijuana orders using several bank accounts provided by HAYMON. This method of
ordering marijuana and shipping them using parcel carriers continued until December of 2017.

16. On May 21, 2018, law enforcement interviewed CD-1. During this interview, law

enforcement showed CD-1 a known photograph of HAYMON from his social media account.
Case 1:19-cr-00214-LO Document 2 Filed 05/09/19 Page 7 of 20 PagelD# 8

CD-1 positively identified the person in the photograph as HAYMON and as the person he knew
as “Bear.”

17, On September 4, 2018, law enforcement interviewed CD-2. During the interview,
CD-2 stated that he was introduced to HAYMON through CAREW. CD-2 stated that he had
traveled to California and met HAYMON in person. When he met HAYMON, they discussed
types of marijuana that he (HAYMON) was selling. CD-2 gave HAYMON approximately
$40,000 in cash in exchange for an order of approximately 25 pounds of marijuana. CD-2 also
stated that members of CAREW’s DTO obtained delivery addresses where the marijuana parcels
could be shipped. These addresses were then sent to HAYMON in California where he
packaged and shipped the parcels to the Eastern District of Virginia and elsewhere. CD-2 was
shown a picture of HAYMON from his social media account and positively identified him as the
person he met in California. |

18. On September 27, 2018, law enforcement interviewed CD-3. During the
interview, CD-3 stated that he was introduced to HAYMON through CAREW. CD-3 stated that
CAREW introduced HAYMON as one of his marijuana suppliers. During the meeting, CD-3
was told that HAYMON has supplied CAREW a lot of marijuana in the past. In another
interview, CD-3 stated to law enforcement that he was present in an apartment in San Diego,
California with CAREW and HAYMON. During that time he heard CAREW and HAYMON
discussing buying and selling marijuana. CD-3 also stated that HAYMON and CAREW
discussed several packages of money and marijuana which they had sent to Virginia which were
confiscated by law enforcement. CD-3 was shown a picture of HAYMON from his social media
account. CD-3 positively identified the person in the photograph as the person he was

introduced to in California and as CAREW’s marijuana supplier called “Bear.”
Case 1:19-cr-00214-LO Document 2 Filed 05/09/19 Page 8 of 20 PagelD# 9

B. Identification of phone numbers used by HAYMON

19. Based on a review of the contact lists found on several of CAREW’s seized cell
phones, I issued administrative subpoenas for several phone numbers associated with
HAYMON, or “Bear.” All phone numbers associated were registered to HAYMON with the
same address located on West Birch Avenue, Fresno, California.

20. Phone number 559-917-5565 (hereinafter “5565 Number’) returned the Financial
Liable User and User’s name as JERRY HAYMON, with an address located on West Birch
Avenue, Fresno, California. The 5565 Number was active from November 11, 2009 to October
15, 2016.

21. An administrative subpoena issued for HAYMON associated phone number 559-
708-8726, (hereinafter “8726 Number”) returned the Financial Liable User and User’s name as
JERRY HAYMON, with an address located on West Birch Avenue, Fresno, California. The
8726 Number was active from October 6, 2013 to January 29, 2014.

22. Anadministrative subpoena issued for HAYMON associated phone number 559-
250-8034, (hereinafter “8034 Number”) returned the Financial Liable User and User’s name as
JERRY HAYMON, with an address located on West Birch Avenue, Fresno, California. The

8034 Number has been active from October 15, 2016 to June 13, 2018.

C. Review of cell phones seized from CAREW in 2017

23. On December 6, 2017, law enforcement seized several cell phones from two
locations where CAREW resided. These cell phones were searched pursuant to search warrants
obtained in the Eastern District of Virginia and the Southern District of California. A review of
the communications found that the cell phones contained numerous conversations between

CAREW and HAYMON’s 5565 Number.
Case 1:19-cr-00214-LO Document 2 Filed 05/09/19 Page 9 of 20 PagelD# 10

24. For example, on October 28, 2014, CAREW and HAYMON discussed how to get

money from CAREW in Virginia to HAYMON in California:

HAYMON:

HAYMON:
CAREW:
HAYMON:
CAREW:
HAYMON:

CAREW:
HAYMON:

And think ok u get four ppl to fly make them all fly different days
don’t do same flight. 4 ppl 30 each.

Yo

Whatup

What you think of. Yo

Whatup

What u thinking? 4 options send someone on train drive fly or mail
bread —

Train don’t sound bad

They get they own bed it’s a 82 hours train ride like 3 days

Several days later, on November 4, 2014, CAREW and HAYMON continued the conversation:

CAREW:
HAYMON:
CAREW:

Wanna come today..but still collecting
How much you bringing

40 or better

25, Based on my experience and the facts of this case, I know that CAREW had

traveled to California to meet HAYMON in person and provided him with approximately

$40,000 in cash to purchase marijuana for shipment to locations in Virginia. I also believe there

is probable cause to believe that CAREW and HAYMON were discussing several different ways

to transport cash from CAREW to HAYMON in order to purchase controlled substances.

D. Search warrants executed on CAREW’s cellular phones from 2014

26. Based on the evidence from CAREW’s cellular phones that were seized on

December 6, 2017, and on the information from cooperating defendants, law enforcement

obtained a federal search warrant from the Eastern District of Virginia to search additional
Case 1:19-cr-00214-LO Document 2 Filed 05/09/19 Page 10 of 20 PagelD# 11

cellular phones belonging to CAREW that had been seized by law enforcement in 2014. The
search for additional evidence of CAREW’s conspiracy with HAYMON uncovered numerous
additional drug-related conversations between CAREW and HAYMON’s 5565 Number, and
also between CAREW and HAYMON’s 8726 Number.

27. For example, on January 5, 2014, CAREW and HAYMON’s 8726 Number
exchanged the following text message conversation:

Carew: That’s a bet..yall kniw I lost over 200k while yall was stacking. So I gotta
get mines now.. it will be soon

Haymon: Bet shit I wish I had 200

Carew: Shit we made that shit together plus side shit I was dong...but we done

made over 500k between us since established. U aint seeing it..cause we

spending like shit
Haymon: We???? Shit hell no I prolly clocked 55 aint’s got it
Carew: Shit we go in now hard by my bday I want 500k but will take half of that.

Damn right we between u me and my bro

Haymon: Yep bet

28. Based on my training, experience and the facts of this case, I know that CAREW
and HAYMON were discussing the fact that CAREW had lost over $200,000 while HAYMON
and his co-conspirators were making money selling marijuana to CAREW. I also know that
CAREW stated to HAYMON that his personal goal was to make $500,000 by his birthday, and
that he planned to make this money working with HAYMON.

29. Then, on January 10, 2014, CAREW and HAYMON’s 8726 Number exchanged
text messages regarding packages of controlled substances which had not been retrieved after
HAYMON mailed them to CAREW from California:

Haymon: I Guarantee when I send your 10 u gone be right there to get it. I treat yo

10.
Case 1:19-cr-00214-LO Document 2 Filed 05/09/19 Page 11 of 20 PagelD# 12

bread like it’s mine I do Ur boxes like its mind I don’t let another nigga
handle it..Fee me I thoygt u was there to get the pack
Carew: U Insulting me-now dog... don’t need a fuckng penny from you..never
been a thief ..I rob niggas face off..I aint no petty fucking thief..wat da
fyck is 10 tracks gonna do for me dog. J’ll never go below wat I’m
- worth...The same way I operate my shit is the same way I do Yours..your
money my money..wat sense does it make for me to destroy wat I’ve been

building to get to millions to squander over a penny..

30. Based on my training, experience and the facts of this case, I know that when
CAREW and HAYMON discussed 10 tracks, this was code for 10 pounds of marijuana, I also
know that CAREW and HAYMON saw their distribution operation as a joint business venture
with the goal of profiting from the sales of millions of dollars’ worth of marijuana.

31. On January 24,2014, HAYMON sent CAREW several text messages regarding a
marijuana-filled package that he (HAYMON) sent to CAREW. This package did not make it to
the destination address. HAYMON texted CAREW the following message.

HAYMON: My bro said either it was popped at the office or taken..Cus he said he
called in on a box 2 weeks ago and the manager got on the phone and told
him sir we found marijuana and do u know that’s a felony but he called

from a pay phone. Ima send u pic of the slip

Approximately 30 minutes later, HAYMON texted CAREW the message below:

HAYMON: “idk what the fuck happened but I ain’t using usps bro that shit felt
sketchy.

32. Based on my training, experience and the facts of this case, I know that
HAYMON was telling CAREW that a co-conspirator had mailed a package of marijuana to

CAREW using the United States Postal Service (“USPS”) and that the package was seized by the

11
Case 1:19-cr-00214-LO Document 2 Filed 05/09/19 Page 12 of 20 PagelD# 13

Postal Service. When the co-conspirator called the Post Office inquiring about the package, he
learned that they had seized the parcel and had found marijuana inside the package. The Post
Office had also warned HAYMON’s co-conspirator that shipping marijuana through the USPS
was a felony.

33. A review of the text communications between one of CAREW’s phones and
HAYMON’s 5565 Number also revealed several drug-related conversations. For example, on
January 15, 2014, CAREW and HAYMON texted a Wells Fargo bank account number and name
associated with the account. They then had the following conversation.

CAREW: One more 10 then a quarter or more plays.

CAREW: Tomorrow or Thursday, wen u producing

HAYMON:  YoI’m sending cherry pie it’s coo but I got so many flavors just seeing

which one best heard it smoke good

CAREW: Aight mix em half n half

HAYMON: Oh they already boxed up they out in the am

34, Based on my training and experience, I know that CAREW was communicating
that he is ready to start receiving “quarter plays” or 25-pound shipments of marijuana after he
receives the next shipment of 10 pounds. I also know that cherry pie is a strain of marijuana and
that HAYMON stated he has already prepared and packaged a shipment of this strain for
CAREW.

35. On January 23, 2014, CAREW and HAYMON had a text message discussion
regarding the frequency of their distribution business: |

CAREW: We gotta move carefully n not get pushy or greedy..enjoy our freedom
HAYMON: You right bro we getting to money hungry u know we gotta o back to the

mail to use fed ex for the bread I will FaceTime u to show u how to wrap

12.
Case 1:19-cr-00214-LO Document 2 Filed 05/09/19 Page 13 of 20 PagelD# 14

it up do you got a sealer?
CAREW: Yea..hit u in a lil bit..lil tied up

E, Review of HAYMON’s cellular phone

36. On September 16, 2015, HAYMON was arrested by the Fresno Police
Department and his cellular phone was seized and maintained in the Fresno Police Department’s
evidence vault. Based on communication between CAREW and HAYMON which was observed
on CAREW’s cellular phones, law enforcement was granted a federal search warrant, issued out
of the Central District of California, to search the contents of HAYMON’s cellular phone.

37. Areview of the contents of the phone found the cell phone number to be 5565,
which was identified as belonging to HAYMON during the time of his arrest in Fresno. Law
enforcement additionally found numerous drug related conversations with CAREW and several
other unidentified individuals. For example, on June 1, 2015, CAREW and HAYMON had a text
message conversation regarding purchasing marijuana:

CAREW: Smh ok nigga how much and is they good I need them to look and be good

foreal I don’t want to go through that bs like last time please so how much
u gonna hit me 4 the 10

HAYMON: What last time? They 18

CAREW: They indoor

HAYMON: What? No just like the last ones green house why would I charge U 18 for

indoor

38. CAREW and HAYMON later continue their conversation:

CAREW: My sister just sent 9 and other chick gone send the other 9 in an hour

HAYMON: Which one u use first

CAREW: BOA. What u give me good indoor for

13
Case 1:19-cr-00214-LO Document 2 Filed 05/09/19 Page 14 of 20 PagelD# 15

HAYMON: I gotta go get it so like 25. But only if u get 10 ain’t driving for no 5.

[Haymon then provides CAREW the name and number of a BOA bank account]

39. Based on my training, experience and the facts of this case, I know that the text
message communication between CAREW and HAYMON on June 1, 2015 is a discussion about
purchasing marijuana. I know that marijuana is grown in indoor grow operations as well as green
houses. I know that when HAYMON is telling CAREW 18 he is stating that the marijuana costs
$1,800 per pound. I also know that CAREW later asks HAYMON what the price would be for
good indoor marijuana. HAYMON responds with a 25, which means $2,500 per pounds and that
he would only drive to buy the marijuana if CAREW purchased 10 pounds.

40. In addition to numerous drug related text messages between CAREW and
HAYMON, law enforcement also observed several images of marijuana to include distribution
quantities of marijuana in large plastic bags as well as approximately 50 potted plants that appear
to be marijuana plants.

41. | Law enforcement also observed numerous web and Google title searches on
HAYMON’s phone to include:

a. Track your package or shipment with FedEx
b. 4 months of a marijuana plat outside can yield how much
c. How much marijuana does a marijuana plant yield
d. Drying marijuana
e. The costs and Revenues of Growing Marijuana
f. How many gallons of nutrients are used for 50 plants of marijuana
42. Based on my training and experience, I believe that these web history searches are

related to HA YMON’s research in the productions and distribution of marijuana.

14
Case 1:19-cr-00214-LO Document 2 Filed 05/09/19 Page 15 of 20 PagelD# 16

F, Findings for HAYMON’s social media account

43. Based on the information provided by CD-1 and CD-2 as well as communication
between identified between CAREW’s social media account HAYMON’s social media account,
law enforcement obtained a federal search warrant out of the Eastern District of Virginia
HAYMON’s social media.

44. The social media return documented that the account was created on
approximately May 15, 2013 with a subscriber email address of bearhaymon@aol.com. The
social media account’s display name was set as “Bear.” The account had a subscriber phone
number of 559-355-0982. Law enforcement contacted this number in November of 2018. The
person who answered the phone call told law enforcement they were HAYMON. A review of
the social media account found many drug related messages between HAYMON and CAREW as
well as numerous photographs and videos of marijuana.

4S. For example, on May 22, 2017, CAREW sent an address to HAYMON’s social
media account with an address on Seminole Street in Hyde Park, Massachusetts (“Seminole
Street”). A USPS label with this address was found on a CAREW’s cell phone. CD-1 and CD-3
have stated during interviews with law enforcement that they have mailed packages of marijuana
to customers in Massachusetts for several years. An image of a U.S. Postal Service label with
this address was also found on CAREW’s cellular phone. A USPS database search of the
Seminole Street address show that between the dates March 7, 2017 and April 28, 2017, the
Seminole Street address received approximately 9 parcels with a total shipping weight of 88.38
pounds.

46. Also, according to USPS parcel database records, on August 23, 2017, the

Seminole Street address received a 2.8 pound parcel from a location in Riverdale, Maryland. I

15
Case 1:19-cr-00214-LO Document 2 Filed 05/09/19 Page 16 of 20 PagelD# 17

know CAREW’s primary residence was located in Riverdale, Maryland. CAREW was also
arrested at his Riverdale, Maryland residence, where he was found in possession of 82 pounds of
marijuana individually packaged into one-pound vacuum-sealed packages for distribution.

47. On June 2, 2017, CAREW received several messages from HAYMON’s social
media account. The messages are as follows:

“T’m tryna push out tomorrow so let me know if u come up with change just bust em idc

Judy give me a good # where J can go to humbolt and at least grab 20 feel me”

“Then I can have 50 og and u have 50 og for like 1%2C000 each.. feel me now we back
to 700 to a stack each one ima get a grower who gone let em go for 8-900 watch I'l] find

im up front while crop 90k. Fuck growing frank went to the source.

48. Based on my training, experience and the facts and circumstances of this case, I
know that the term “OG” is a slang term used for a strain of marijuana. I believe that when
HAYMON and CAREW mention “50 og,” they are discussing an order of approximately 50
pounds of the strain Ocean Grown marijuana. Based on my experience, I also know that
HAYMON is telling CAREW that he will find a marijuana grower to sell him a pound of
marijuana for $800 - $900 and that they will pay the grower $90,000 total for the marijuana:

49. On June 21, 2017, HAYMON sent a nine second video recording to an unknown
social media account. The video shows approximately twelve plastic bags filled with a green
leafy substance. The video camera slowly pans to HAYMON sitting on a stool with a strainer
containing green leafy substances. The video then pans to HAYMON’s face.

50. Based on my training and experience, I know that marijuana suppliers fill plastic

oven bags, often called “turkey bags” with dried marijuana to transport prior to the seed removal

16
Case 1:19-cr-00214-LO Document 2 Filed 05/09/19 Page 17 of 20 PagelD# 18

process and vacuum sealing for mail shipment. I believe there is probable cause to believe that
HAYMON had purchased marijuana filled in “turkey bags” and videotaped himself removing
marijuana seeds using this strainer.

G. FRESNO Parcels to the Eastern District of Virginia

51. According to the United States Postal Inspection Service (“USPIS”), between
August 6, 2013 and July 17, 2017, law enforcement found evidence of approximately 40 parcels
were mailed from areas around Fresno, California and Sacramento, California to locations in the
Eastern District of Virginia and Maryland. Both locations are areas HAYMON has documented
as his residence with the California DMV. The shipping weight of these parcels totaled
approximately 356 pounds. The USPIS intercepted and searched five of the parcels from
originating from Fresno with delivery locations to addresses in Prince William County. Federal
search warrants executed on these packages found a total of approximately 42 pounds of
marijuana.

52. According to USPIS records, on October 16, 2013, a one-pound parcel was
shipped from the Woodbridge residence with a sender name of “Nas Carew” to an address
located on Birch Avenue in Fresno, California and addressed to “Joshua Haymon.” According to
California Department of Motor Vehicles (DMV) records, HAYMON is a resident of the Birch
Avenue address.

53. On November 13, 2013, law enforcement seized a three-pound parcel shipped
from a location within the Eastern District of Virginian to an address on North Tamera Avenue
in Fresno, California. A narcotics canine presented a positive response to the parcel, so law
enforcement obtained a search warrant for the parcel. Law enforcement discovered

approximately $52,500 in U.S. currency inside the parcel wrapped in two vacuum-sealed bags.

17
Case 1:19-cr-00214-LO Document 2 Filed 05/09/19 Page 18 of 20 PagelD# 19

According to California DMV records, HAYMON had used the North Tamera Avenue residence
as an address of record until January 8, 2015. During an interview with law enforcement, CD-1
stated that he had sent this package to HAYMON for the purpose of purchasing marijuana for
shipment to locations in Virginia.

54. The chart below displays the USPIS records documenting parcels from several
locations in and around Fresno, California to locations around Woodbridge, Virginia. The
yellow highlighted parcels show parcels containing marijuana seized by the USPIS. The green
highlighted parcel shows the $52,500 cash seizure shipped from the Woodbridge, Virginia

location to HA YMON’s North Tamera Avenue address in Fresno, California.

18
Case 1:19-cr-00214-LO Document 2 Filed 05/09/19 Page 19 of 20 PagelD# 20

 

   
     

      

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Label Date nder
£M744094544US 08/06/13 FRESNO WOODBRIDGE
-"E0986007718US 08/2013 «= RRESNO GA WOODBRIDGE VA
: r I
* EU956001620US | og20/13— | FRESNO CCA “WOODBRIDGE, VA
‘1490115981575981 | 09/04/13 3 Visalia ; CA : WOODBRIDGE | VA
3456
EUS00394660US ovisiS = |S FRESNO) | CAC WOODBRIDGE! “VA [| 7
EU928128531US oe/t9/13 2 FRESNO | CA WOODBRIDGE’ VA
*"E(j638130228U8 o2e13 ° =8|)~=~©6m4C™C™C™d!ChC FRESNO 500 UGCA DUMFRIES ~~ VA ~
” EUsae688204US 100113 ———i<“<‘“:*:“‘iaKS PRESNO:U™™CUCCAC™™~C WOODBRIDGE; VA | 7
:
EUS88216851US 1003/13 °° #8 (8 CLOVIS: CA “/WOODBRIDGE| VA
EU956005312US 1008/13 —<~SSC“‘(i‘<zx RR!” RESO CA |WOODBRIDGE: VA {
EU972343849US 10643 FRESNO CA DALE CITY VA
E1252657328US 10/16/13 . 1 DALE CITY VA - FRESNO CA Carew to
Haymon
EU988217260US _ _ s9913 =| 8 st :~FRESNO CA __—«s[WOODBRIDGE| VA |
EU972344402US 10/28/13 15 | FRESNO CA ‘WOODBRIDGE; “VA
_ BU97234a416US | 10/2613 12 FRESNO CA ‘WOODBRIDGE, VA
EU985183434US 103113 "W FRESNO CA DALE CITY VA
£U985183417US 10/31/13 44 FRESNO CA | WOODBRIDGE “VA
- 'EU928129506US | 14/07713 19 | FRESNO a CA pALE Git VA
Eussaisesious 7 4We7AS Pe FRESNO CAR > DALE cy | “VA
EU972344420US | 14/13/13 — “40 FRESNO 7 Ga _ DALE CITY oo
Bussezize2us 148/13 44 FRESNO p ‘WOODBRIDGE VA  7Lb doz MJ

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

£U988212863US 41/20/13 15 FRESNO | CA | DALE CITY | VA
EK078697187US “44/26/13 10 oe “ WOODBRIDGE, VA
: EK079538828US 42383°0¢—¢~C~C~S—C—~<EC( dM RESNO CA "WOODBRIOGE| VA |
EU988212700US 12307314 FRESNO | CA “> BALE GrTY VA
~EUe29657535US |  (te/14 45 | FRESNO | CA WOODBRIDGE VA
EUg29660335US | =—<“—«C OCC RESNO | CAC WOODBRIDGE VA
“EU929660344US | 04700714 p48" FRESNO | CA | WOODBRIDGE VA
“ekoseaseen1S—ontstig =| GLOWS. GR WOODBRIDGE VA. 7Lb oor i
 Ekosezsge1sUS "9 oWtait4 oe GLOVS: CA WOODBRIDGE. VA GLB 80z MJ.
j Eko1s691171Us 01/17/14 14 | Fresno CA | WOODBRIDGE VA
‘ EU974937536US - : 01/21/14 a © 12 FRESNO Say . “CA DUMFRIES VA~.. SLb 130z. MJ:
EK 77471902US es - 1294 . a FRESNO. eA WOODBRIDGE VA. “1b 20 MS
rosossiiozei7éiei| —s«iea0NS =] Visia='(«CCAS*«WOODRGE VA)
| nS BOTF cele ele ee ee ch ene beeen!

19
Case 1:19-cr-00214-LO Document 2 Filed 05/09/19 Page 20 of 20 PagelD# 21

 

> Label Number jel ie SLabel Date. > ‘Lbs: ‘Sender City. State. , Clty : «5 State” «Delivery Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

9505500012287071000020 3/12/2017 FRESNO CA / HAMPTON VA | 35/2017
” '9505514644207007071735 . i#0i7 SC SAA a aR)
, 9505514544267023082381 =: 1/23/2017 5.62 3 VISALA _ CAL ! LAUREL. MD... 1425/2017
9505514544297034081073 2/3/2017 4.56 VISALIA CA LAUREL MD 2/6/2017 :
EL550373193U5S - 2NSI2017 6.06 : VISALIA CA LAUREL MD ‘27/2017
PR tet ee errcer cen meena cee eee - - .. ee ee eee ene _. : _ _— eee i eee teenie eee vee tee tune oe. ee 7 seprmceme ot
9505516490837072014059 . 3/13/2017 9.94 ' FRESNO ‘ CA : LAUREL : MD {3/18/2017
I tr te ett tee ntti oo eee: eee oe eee: be eee ee eee nce ee a eee ee ee eee ee i _. : a -. ;
9113151490000094278424 33/2017 431 FRESNO : CA : WOODBRIDGE VA | 35/2017
” 9505513823077189101416 | 78/2017 «= (“ssdS.75 | SACRAMENTO. 8° CCAS CABERDEEN |) MD 702017
” 9905513823067236085424 | 8/24/2017 6.62. SACRAMENTO.» CA ABERDEEN MD 8262017. _
9505513007066342041508 | 12/7016 181 | WESTSACRAMENTO: CA HYATTSVILLE |=§= MD = 12H0R016 |
 9505513007067195107267 7/14/2017 + ==Ss«O.88_ «=| «WESTSACRAMENTO. CA HYATTSVLLE = MO? 7/2017 |

 

 

CONCLUSION

55. Based upon the foregoing, I submit there is probable cause to believe that between
in and around August of 2013 and continuing through on or about December 6, 2017, in Prince
William County and elsewhere, JERRY HAMON, did unlawfully, knowingly, and intentionally
combine, conspire, confederate and agree with CAREW, CD-1, CD-2, and others, both known
and unknown, to unlawfully, knowingly, and intentionally distribute 100 kilograms or more of a
mixture and substance containing a detectable amount of marijuana, a Schedule I controlled
substance, in violation of Title 21, United States Code, Sections 841(a)(1) and 846.

Yh Mo Ke

M&fk J. Grado
Special Agent
Federal Bureau of Investigation

Sworn and subscribed to me this Mag F , 2019.

QD 1s
Ivan D. Davis

United States Magistrate Judge

20
